Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2020

                                      No. 04-20-00119-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                                       Nadine REALME,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI14297
                          Honorable Rosie Alvarado, Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order denying the appellant’s plea to the
jurisdiction. The appellant’s brief was originally due to be filed on March 26, 2020. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to April 15, 2020. On April 15, 2020, the appellant filed a motion requesting an additional
extension of time to file the brief until May 5, 2020, for a total extension of forty days. The
motion is GRANTED. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED
ABSENT EXTENUATING CIRCUMSTANCES. The Appellant’s brief must be filed by May
5, 2020.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.

                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court